Citation Nr: 0835355	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for service-connected 
hearing loss, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Lincoln, Nebraska.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level II in both 
ears.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his  possession that pertains to the 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in July 2007.  In that 
letter, the RO advise the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in July 2007 the RO also informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO attempted to obtain the veteran's service 
medical records but made a formal finding of unavailability 
of those records in December 2004.  The veteran received two 
VA hearing examinations, reports of which are contained in 
the claims file, and the RO obtained the veteran's VA medical 
treatment records.  In his VCAA response, dated in October 
2007, the veteran affirmed that he had no other evidence to 
give to VA to substantiate his claim.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must asses the entire periods since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2007).  

Compensable Rating for Bilateral Hearing Loss

In the September 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective July 6, 2007, the date the 
veteran originally filed the claim.  The issue before the 
Board is the initial assignment of a noncompensable rating 
for bilateral sensorineural hearing loss; the veteran 
contends that a higher rating is warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies o 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2007).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when pure tone threshold at 1,000, 2,000, 
3,000 and 4,000 Hertz is 55 decibels or more, or when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).  

A VA audiology consultation conducted in June 2007 revealed 
the following audiogram results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
80
LEFT
45
40
45
65
75

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 54 
decibels in the right ear and 56 decibels in the left ear.  
Speech recognition (per Maryland CNC) was 88 percent in the 
right ear and 88 percent in the left ear.  

The record shows that the veteran underwent a VA examination 
for hearing loss in August 2007.  An audiometric evaluation 
revealed the following pure tone decibel thresholds, 
identical to those from the veteran's June 2007 consultation. 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
80
LEFT
45
40
45
65
75

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 54 
decibels in the right ear and 56 decibels in the left ear.  
Speech recognition (per Maryland CNC) was 90 percent in the 
right ear and 88 percent in the left ear.  

The VA audiometric findings of August 2007 reflect level II 
in the right ear and level II in the left ear under Table VI.  
See 38 C.F.R. § 4.85, Table VI (2007).  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2007).  

Neither the results from the June 2007 consultation nor the 
August 2007 examination demonstrate that the veteran meets 
the criteria for a compensable rating under Diagnostic Code 
6100.  In short, his bilateral hearing loss is manifested by 
no more than auditory acuity level II in the right ear and II 
in the left ear.  

The veteran stated that he believed his hearing loss should 
be rated as a compensable evaluation.  However, the objective 
clinical evidence of record does not support a compensable 
evaluation for his bilateral sensorineural hearing loss at 
this time.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  Accordingly, the Board must find that the 
performance of the evidence is against the veteran's claim 
for a compensable rating for his right ear hearing loss 
disability.  

In a VA Form 9, dated in October 2007, the veteran argued 
that VA should be rating hearing loss from the Speech 
Recognition Test (SRT) and the pure tone decibel loss.  The 
veteran contended that his examiner elevated the SRT to the 
maximum speech recognition level.  The veteran argued that 
using elevated decibel levels in testing is inconsistent with 
section 38 of the Code of Federal Regulations and does not 
reflect the daily hardships faced by the hearing impaired.  
The Board has reviewed all the competent medical evidence and 
finds no indication that the auditory exams were not 
conducted in compliance with the Federal Regulations.  The VA 
examiner identified herself as a licensed clinical 
audiologist.  She reported pure tone threshold and controlled 
speech discrimination scores from Maryland CNC lists.  38 
C.F.R. § 4.85 (2007).  The examination report does not 
provide any basis for finding the examination was not 
conducted in compliance with the Federal Regulations.   
 
Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2007).  In the instant case, to the extent that 
the veteran's service-connected hearing loss interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown. 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  






ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


